Exhibit 10.8

Amended and Restated Severance Agreement

(Effective as of February 9, 2011)

This Amended and Restated Severance Agreement is entered into as of February 9,
2011, by and between Robert Half International Inc., a Delaware corporation (the
“Company”) and Paul F. Gentzkow (the “Employee”).

WHEREAS, the Company and Employee have previously entered into an Amended and
Restated Severance Agreement dated as of April 21, 2009, which amended and
restated an agreement originally entered into in 2000.

WHEREAS, the Severance Agreement was entered into because the Company believed
it to be in the best interest of the Company and its shareholders to provide for
stability in the management of the Company.

WHEREAS, the Compensation Committee of the Board of Directors of the Company has
approved an amendment to the Severance Agreement.

NOW, THEREFORE, in consideration of the foregoing and the terms and conditions
set forth herein, the Company and the Employee hereby agree that the Amended and
Restated Severance Agreement dated as of April 21, 2009, shall be amended and
restated to read in its entirety as set forth herein:

1. Definitions

“Base Salary” means the highest rate of annual base salary paid to Employee at
any time within the six (6) months preceding the Termination Date.

“Change in Control” shall have the meaning specified in the Company’s Stock
Incentive Plan, as in effect on the date hereof and as such plan may be
subsequently amended.

“Continuation Number” means (a) 2.99, if Employee has served as a Director of
the Company at any time prior to the Termination Date, and (b) 2, in all other
cases.

“Earliest Payment Date” shall mean six months following Separation from Service
or such alternate date as future modifications or amendments to Section 409A and
the rules and regulations thereunder may specify as the earliest permitted date
for a payment to be made, or, if earlier the date of Employee’s death.

“Medical Coverage” means healthcare insurance, benefits and/or coverage that
either directly pays the cost of medical care or provides reimbursement
therefor, and includes, but is not limited to, doctor or other provider
services, tests, equipment, prescriptions and anything else generally considered
to be related to individual health care, whether preventive or corrective.

“Section 409A” means Section 409A of the Internal Revenue Code.

“Separation from Service” shall have the meaning specified by Section 409A and
the rules and regulations thereunder, as such meaning may be modified or amended
from time to time.

“Specified Employee” shall have the meaning specified by Section 409A and the
rules and regulations thereunder, as such meaning may be modified or amended
from time to time.

“Stock” means the Common Stock, $.001 par value, of the Company.

“Termination Date” means the date on which Employee’s employment with the
Company is terminated.

“Termination For Cause” means termination by the Company of Employee’s
employment by the Company by reason of Employee’s willful dishonesty towards,
fraud upon, or deliberate injury or attempted



--------------------------------------------------------------------------------

injury to the Company, or by reason of Employee’s willful material breach of any
employment agreement with the Company, which has resulted in material injury to
the Company; provided, however, that Employee’s employment shall not be deemed
to have terminated in a Termination For Cause if such termination took place as
a result of any act or omission believed by Employee in good faith to have been
in the interest of the Company.

“Termination Without Cause” means (1) termination by the Company of Employee’s
employment other than pursuant to a Termination For Cause or (2) termination by
Employee following (a) a reduction by more than 5% of Employee’s base salary per
month, exclusive of bonus, fringe benefits and other non-salary compensation, or
(b) a request by the Company that Employee relocate more than 50 miles away from
the current location of the principal executive offices of the Company.

“Termination Following a Change in Control” means a voluntary termination by
Employee within one year following Change in Control.

2. Payments and Benefits Upon Termination Without Cause. In the event of a
Termination Without Cause, the Employee shall be entitled to receive the
following:

2.1. Base Salary. Employee shall be paid a lump-sum amount equal to the product
of Employee’s Base Salary and Employee’s Continuation Number. To the extent
required by Section 409A, if Employee is a Specified Employee, this lump sum
shall be paid no earlier than the Earliest Payment Date and no later than ten
business days thereafter.

2.2. Bonus.

(a) If the Termination Date occurs within 12 months after a Change in Control,
Employee shall be paid a lump-sum amount equal to the product of (i) the annual
cash bonus paid (or to be paid) to Employee with respect to the last full
calendar year completed prior to the Change in Control and (ii) Employee’s
Continuation Number. To the extent required by Section 409A, if Employee is a
Specified Employee, this lump sum shall be paid no earlier than the Earliest
Payment Date and no later than ten business days thereafter.

(b) If the Termination Date does not occur within 12 months after a Change in
Control, Employee shall be paid, when such bonus payments would otherwise
typically be made to Employee, but in no event later than the March 15 of the
calendar year immediately following the Calendar year in which the Termination
Date occurs, a lump-sum amount equal to the product of (i) a fraction, the
numerator of which shall be the number of months that, as of the last day of the
month in which the Termination Date occurs, shall have passed since the
beginning of that calendar year, and the denominator of which shall be twelve
and (ii) the bonus to which Employee would have been entitled had such
termination not occurred. For purposes of the foregoing clause (ii), Employee
shall be not be entitled to a pro rata amount of bonus that is discretionary
unless such Employee is specifically awarded such discretionary amount in
accordance with the terms and conditions of the applicable bonus plan or
program.

2.3. Benefits. For such number of years following the Termination Date as is
equal to the Continuation Number, or until Employee is reemployed, whichever
first occurs, Employee also shall be entitled to all employee benefits,
including medical and life insurance, pension, retirement and other benefits to
which Employee was entitled on the Termination Date.

2.4. Vesting. If, on the Termination Date, Employee holds any Stock or options
or other rights to acquire Stock which are subject to restrictions or vesting
based on continued employment with the Company, such restrictions shall lapse
and such vesting shall occur effective as of the Termination Date. Each option
held by Employee shall remain outstanding and exercisable until the earlier of
its exercise or its original expiration date. In addition, if Employee is a
participant in the Company’s Deferred Compensation Plan, Senior Executive
Retirement Plan or any successor plans, all amounts credited under such plans to
Employee shall become fully vested and nonforfeitable.



--------------------------------------------------------------------------------

2.5. Multiple Benefits. To the extent that any other agreement (“Other
Agreement”) between the Employee and the Company would provide for salary
continuation (or a lump sum payment in lieu of salary continuation) and bonus
payments under the same circumstances as such benefits would be provided
pursuant to Sections 2.1 and 2.2 hereof, then Employee shall not receive such
benefits under both the Other Agreement and Sections 2.1 and 2.2, but shall
instead receive the greater of the salary benefit payable under either
Section 2.1 or the Other Agreement and the greater of the bonus benefit payable
under either Section 2.2 or the Other Agreement. Notwithstanding the foregoing,
the Benefits provided by Sections 2.1, 2.2 and 2.3 hereof shall supersede the
provisions of Sections 2(a), 2(b) and 2(c) of the Agreement dated as of July 31,
1995, between Employee and the Company, which superseded sections are of no
further force or effect. It is agreed that the Severance Agreement dated as of
October 1, 1991, between Employee and the Company is terminated and of no
further force or effect.

3. Termination Following a Change in Control. If Employee has served as a
Director of the Company at any time prior to the Termination Date, Employee
shall be entitled to the benefits described in Section 2 hereof in the event of
a Termination Following a Change in Control.

4. Medical Coverage. In the event of any termination of Employee’s employment on
or after (i) Employee’s 53rd birthday (if Employee has served as a director) or
(ii) Employee’s 60th birthday (if Employee has not served as a director),
whether by the Company or by Employee, other than a Termination For Cause, the
Company shall continue to provide to each of Employee and his then current wife
until their respective deaths, at the Company’s expense, Medical Coverage at a
level equal to the greater of (a) the level provided at the date hereof or
(b) whatever level may be provided by the Company at any time after the date
hereof for its then current employees. Such Medical Coverage shall be provided
by means of continued participation in Company healthcare plans, the provision
of a separate healthcare plan, direct Company reimbursement, or any combination
thereof.

5. Employment. The sole purpose of this Agreement is to provide Employee with
severance benefits under the circumstances described herein. This Agreement is
not an employment agreement. This Agreement shall not affect any right of the
Company to terminate Employee’s employment at any time.

6. Headings. The headings used in this Agreement are for convenience only, and
shall not be used to construe the terms and conditions of the Agreement.

7. Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of California. The terms of this Agreement shall bind and
shall inure to the benefit of the successors and assigns of the parties hereto.

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first set forth above.

 

ROBERT HALF INTERNATIONAL INC.     By:   Harold M. Messmer, Jr.   Chief
Executive Officer

 

 

 

  Paul F. Gentzkow